DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3, 5-6, 8-9, 11-15, 17-19, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Nagamine et al. (U.S. PGPub 2014/0290701), Aoki et al. (U.S. Patent 5,635,053), Yoon et al. (U.S. PGPub 2008/0173335), and Rayandayan et al. (U.S. PGPub 2006/0054181).
Nagamine teaches a method of cleaning a semiconductor substrate, comprising sequential steps of: applying a first agent onto a top surface of the semiconductor substrate while rotating the semiconductor substrate at a first rotational frequency; immersing the semiconductor substrate in a second agent; rotating the semiconductor substrate at a third rotational frequency while introducing a third agent onto the top surface of the semiconductor substrate; wherein each of the first agent, the second agent, and the third agent consists of deionized water.  Nagamine teaches that other processing steps occur before [S101-S104, Fig. 2] and after [S109] the three consecutive rinsing steps [S106-S108].  Therefore, Nagamine does not teach a method of cleaning a semiconductor substrate consisting of three sequential deionized water-cleaning steps as in the context of claims 1, 8, and 15.  MPEP 2111.03 II.
Aoki teaches it is known for immersion rinsing steps to occur while holding the semiconductor stationary, or that mechanical shaking or rotation of the semiconductor may be o C, and may be heated.  Aoki, Yoon, and Rayandayan do not teach a method of cleaning a semiconductor substrate consisting of three sequential deionized water cleaning steps as in the context of claims 1, 8, and 15. 
The additional search performed by the examiner did not yield any additional relevant prior art.  Thus, the art of record does not fairly teach or suggest a method of cleaning a semiconductor substrate consisting of three sequential deionized water cleaning steps as in the context of claims 1, 8, and 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838.  The examiner can normally be reached on M-F 7 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE BLAN/Primary Examiner, Art Unit 1796